Title: Thomas Jefferson to William Barton, 17 August 1814
From: Jefferson, Thomas
To: Barton, William


          Dear Sir  Monticello Aug. 17. 14.
          Your favor of the 4th is recieved. the difficulty of making small and fractional remittances to Philadelphia having no paper of common currency, obliges me to let little debts lie there, till I may remit a round sum covering the whole.
			 I have just now made such a remittance to mr Dufief bookseller there, and desired him to pay 18. Dollars of it to yourself or order; which therefore be so good as to authorize some one to call on him for, and accept the assurance of my esteem & respect.
          Th:
            Jefferson
        